            Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 1 of 20 Page ID #:1

   AO 91 (Rev. 11/11) Criminal Complaint(Rev. by USAO on 3/12/20)       ❑Original    ❑Duplicate Original

          LODGED
  CLERK, U.S. DISTRICT COURT
                                      UNITED STATES DISTRICT COUR T                                  FILED
                                                                                            CLERK,US. DISTRICT COURT


                                                          for the                              ~/~/~
CENTRAL DISTRICT OF CALIFORNIA
                                               Central District of California             CE1YfRAL DISTRICT OF CALiFORMA
  Bv:     DM         DEPUTY                                                                 BY:        slo       DEPITfY


    United States of America

                      v.

    KISOO YOM,                                                      Case No. 2:21-mj-00571
     aka "Ki Yom,"

                      Defendants)


                                     CRIMINAL COMPLAINT BY TELEPHONE
                                    OR OTHER RELIABLE ELECTRONIC MEANS

            1,the complainant in this case, state that the following is true to the best of my knowledge and belief.

   On or about the dates) of January 13, 2021 through February 1, 2021 in the county of Los Angeles in the

   Central District of California, the defendants) violated:

              Code Section                     Offense Description

              18 U.S.C. § 1951                 Extortion or Attempted Extortion by Nonviolent Threat

            This criminal complaint is based on these facts:

             Please see attached affidavit.

            ❑
            D Continued on the attached sheet.


                                                                                  /s/Jeffrey S. Eastman
                                                                                 Complainant's signature

                                                                        Jeffrey S. Eastman, Special Agent HSI
                                                                                  Printed name and [itle
    Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.
                           2/2/21                                                                •           Imo U
    Date:
                                                                                    Juu~e s st~rturure

    City and state: Los Angeles, California                         Hon. John E. McDermott, U.S. Magistrate Judge
                                                                                  Printed name and title
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 2 of 20 Page ID #:2




     I, Jeffrey S. Eastman, being duly sworn, declare and state

as follows:

                       I. PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint and an arrest warrant against KIS00 YOM (~~YOM"), also

known as "Ki Yom," for a violation of 18 U.S.C. § 1951:

Extortion or Attempted Extortion by Nonviolent Threat.

     2.      The facts set forth in this affidavit are based upon

m y personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.     This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.       Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II. BACKGROUND OF AFFIANT

     3.      I am a Special Agent with Homeland Security

Investigations ("HSI") and have been so employed with HSI and

its predecessors since November 2001.      Prior to my employment

with HSI, I was a Special Agent with the U.S. State Department,

Diplomatic Security Service for four years.        I have investigated

white-collar crimes since 2001.     I am currently assigned to HSI

El Camino Real Task Force in Los Angeles County, where I am

responsible for investigating fraud, financial crimes, and other



                                   1
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 3 of 20 Page ID #:3




violations of law enforced by HSI, including money laundering

and intellectual property rights offenses.       I have successfully

completed U.S. Customs Services ("USCS") Basic Enforcement

School at the Federal Law Enforcement Training Center, Glynco,

Georgia.   In addition, I have participated in advanced training

through USCS in financial investigations, asset forfeiture, and

smuggling investigations.     I have participated in the execution

of numerous search warrants and the civil seizure of bank

accounts, currency, vehicles, and real properties based on money

laundering and structuring offenses.

                   III. SIJ1rIl~1ARY OF PROBABLE CAUSE

     4.    In mid-January 2021, HSI received a tip that a

healthcare company (the "Company"), located in Los Angeles

County, California, was being extorted by its former CFO, YOM.

Specifically, YOM sent an email to the Company raising

allegations that the Company had committed fraud in receiving

approximately $5.7 million in loans from the Paycheck Protection

Program ("PPP") through the Small Business Administration.

     5.    Following YOM's initial email, HSI learned that YOM

made three unrecorded calls to the Company's General Counsel.

During the calls, YOM presented the company with two options.

Option one, as it was phrased, would require the company to

return the $5.7 million in PPP funds to the government and pay

YOM additional severance.     Option two, as it was phrased, would

require the company to pay YOM $500,000 plus twelve months of

severance in order for YOM to not contact authorities or file a

qui tam suit.   In response to YOM's demands, the company



                                    2
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 4 of 20 Page ID #:4




indicated that there was nothing wrong with its PPP loans and

repeatedly asked YOM for information to substantiate his

allegations.    YOM declined to provide additional evidence,

stating that "only" he could detect the fraud.

     6.     At law enforcement's request and with the Company and

its General Counsel's consent, the General Counsel recorded

additional calls with YOM during late January.        In those calls,

YOM continued to demand his $500,000 payment, in addition to

twelve months of severance, to remain silent.       During these

calls, YOM stated that if the Company did not accede to his

demands, he would take action.     YOM even went so far as to say

that he was in contact with qui tam attorneys who were

"salivating" at the prospect of filing suit against the Company.

He also mentioned the prospect of criminal penalties against the

Company and others if he went public with his allegations.           If

the Company agreed to his demands, however, YOM indicated he

would remain silent, stating, among other things, "Trust me, if

we do this, no one is ever going to hear from me.        No one is

going to get any information.     I am not going to do anything

shady like that."

                    IV. STATEMENT OF PROBABLE CAUSE

     A.     HSI is Alerted to a Potential Extortion Scheme and
            Receives a Copy of an Email YOM Sent the Company

     7.     In January 2021, I was notified of a potential

extortion scheme against the Company by its recently terminated

CFO, YOM.    Specifically, I received a copy of an email that YOM

sent to the Company's General Counsel on January 13, 2021 with
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 5 of 20 Page ID #:5




the subject line "Notice to the Company" which included an

attached document titled "Notice to Report [the Company]" (the

"Notice to Report").    The email was sent from the email address

of lki.yom@gmail.com.

     8.    In the Notice to Report, which was dated January 9,

2021 and signed by YOM, YOM alleged that the Company

fraudulently obtained a PPP loan from the U.S. Small Business

Administration.   Specifically, in his letter, YOM stated that

"[a]s the CFO and [a] CPA certified under the State of

California, I have an obligation to report [the Company] and its

senior executives [Officer 1] and [Officer 2] to the Fed in a

fraudulent whistle blower claim related to the recent PPP loan

that was obtained from the government and CalBank in 2020."         YOM

went on to state that "I believe that the company has unlawfully

extorted millions in funds from the government and has

manipulated the calculations used in the application of these

funds.    In addition, the Company `gamed' the system to plan to

manipulate headcount information used in the PPP             ."

     9.     YOM further wrote that ~~[i]t is clear that [the

Company] did not need PPP funds which total approximately

$5,767,015 cumulatively for all [the Company] entities              ."

YOM further alleged that the Company used PPP funds to finance

the repayment of loans and the payout of a qui tam settlement to

the government instead of its intended purpose.

     10.    YOM then stated he was giving the Company the

opportunity to return the PPP funds and to voluntarily withdraw

the application for forgiveness of the loans.       YOM stated that



                                    4
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 6 of 20 Page ID #:6




if the Company did not return the PPP funds, that YOM would

"have no choice but to contact the Fed, Department of Justice

and SBA directly to provide information needed to support these

claims and take part in a Qui Tam lawsuit against the company."

The Notice to Report provided links on how PPP funds could be

returned.    YOM gave the Company a deadline of January 22, 2021

to "come clean."    YOM said that "[i]f I do not receive evidence

that this has been initiated by this date, I will be moving

forward with this claim."     YOM did not discuss any demand for

additional funds for himself in the Notice to Report.        The

Notice to Report was signed by `~Ki Yom, Chief Financial

Officer."

     B.     The Company Briefs HSI on Three Prior Calls with YOM
            After His Notice to Report

     11.    Following my receipt of a copy of YOM's Notice to

Report, on January 18, 2021, I received additional information

about three calls that YOM made to the Company's General Counsel

following his Notice to Report.     Specifically, the Company's

General Counsel and its outside counsel provided a synopsis of

three calls that YOM made to the Company's General Counsel

during the week of January 12, 2021.      During these calls, YOM

ultimately demanded either that the Company return the $5.7

million in PPP funds to the government (which YOM referred to as

"option one") or, in the alternative, pay $500,000 directly to

YOM to keep him from disclosing his allegations of PPP fraud or




                                   5
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 7 of 20 Page ID #:7




filing a qui tam suit (which YOM referred to as "option two").1

YOM indicated that if he received this $500,000 payment the

Company would be able to keep its PPP funds and he would not

disclose what he knew to anyone.

     12.    The Company and its counsel described the three calls

to me as follows:

            a.   The first call from YOM to the Company's General

Counsel accompanied the delivery of YOM's Notice to Report.

            b.   In YOM's second call, the Company's General

Counsel attempted to obtain evidence regarding YOM's vague

allegations in the Notice to Report.      YOM responded, in

substance, that only he, as former CFO, knew about the

allegations and that no one else would be able to detect the

fraud.     YOM then summarily dismissed the General Counsel's

inquiry into more facts, stating that he (YOM) did not want to

discuss the particulars.

            c.   In the third call, which occurred on Friday,

January 15, 2021, YOM demanded the payment of $500,000 from the

Company in exchange for him not contacting the authorities about

his allegations that the Company engaged in PPP fraud.

     13.    The Company and its outside counsel informed me that

the Company fully investigated YOM's vague and conclusory

allegations of PPP fraud in his Notice to Report and found them

to be without merit.




     1 These calls were not recorded. The substance of the calls
was relayed to me by the General Counsel, who spoke with YOM
during each of the calls.


                                   C^
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 8 of 20 Page ID #:8




     C.     HSI Opens Investigation and Provides the Company's
            General Counsel With a Recorder to Record Calls with
            YOM

     14.    On or about January 19, 2021, HSI opened an

investigation into YOM's extortionate threats against the

Company.    Shortly thereafter, I provided the Company's General

Counsel with a digital recorder and phone wire to record further

communications with YOM.    I provided the Company's General

Counsel with instruction to create a rouse and convince YOM that

the Company would accede to his demands and pay him the

$500,000.

     15.    Since providing the Company's General Counsel with the

recording device, there have been several consensually recorded

and monitored phone calls and text messages, as detailed below,

between the Company's General Counsel and YOM, which show that

YOM attempted to extort the Company.      Despite YOM's professed

statement that he had a "duty" to report the Company to the

authorities, YOM instead demanded $500,000 in addition to a

year's worth of salary as severance in exchange for him to

remain silent.z   During these calls, the General Counsel

repeatedly told YOM that the Company did not believe it did

anything improper with respect to the PPP loans.       He repeatedly

asked YOM to substantiate his vague and conclusory allegations,

which YOM failed to do.




     z Based on my discussions with the General Counsel, the
Company's policy is to ordinarily pay three months of salary as
severance to departing employees.


                                   7
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 9 of 20 Page ID #:9




     D.      YOM's January 19, 2021 Call to General Counsel

     16.    On the afternoon of January 19, 2021, YOM called the

Company's General Counsel to further discuss YOM's demands for

payments.     The call was consensually recorded.

     17.     I have listened to the recording of the January 19,

2021 call.     Below is a brief summary of the ca11:3

             a.   The call began with the Company's General Counsel

informing YOM that there had been an internal discussion

regarding the "two options" YOM previously presented:

(1) returning the PPP funds or (2) paying $500,000 plus a year

of severance to YOM in order to have YOM remain silent.        The

General Counsel indicated that the company felt both options

were without merit as the Company had looked at the loan,

believed it was proper, and believed there was no reason to

return money to which it was lawfully entitled.       YOM stated in

reply that the issue would never be discovered--by the Company

or anyone else--unless someone (YOM) pointed out the

manipulation.     The General Counsel asked why the Company should

have to pay YOM almost $800,000 when it believed it had done

nothing improper.     In response, YOM stated that he was being

asked to "turn away" from this alleged fraud, which he suggested



      3 No transcripts of the three recorded calls exist at this
time. Therefore, these summaries and any quotations in this
affidavit, which attempt to reflect actual words spoken, are in
draft form and are to best of my ability after listening to each
call multiple times. Moreover, due to the informal nature of
the calls, and YOM and the General Counsel's jumping to various
topics throughout the lengthy calls, I have attempted to
somewhat organize the calls by topics discussed. As a result,
these summaries are not entirely in chronological order of the
call.


                                   E
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 10 of 20 Page ID #:10




presented "risks" to him as a licensed accountant.        YOM then

said that if the Company was trying to negotiate a lower amount,

it would "upset" him and YOM would consider increasing his

demand.

            b.   The General Counsel then asked YOM how the

Company's officers would sleep better at night after they paid

$500,000 to YOM, intimating what assurances YOM would give, if

any, to ensure that he would not go public with his allegations.

 YOM said that he wanted to ensure that no one knew about this

payment of $500,000 as well as he had some "risk."

            c.   YOM then hinted at threatening the Company with

legal action if it did not accede to his demands.        Specifically,

 YOM said he had spoken to a qui tam attorney regarding a whistle

 blower lawsuit against the Company.      Later in the call, YOM told

 the General Counsel that the qui tam attorney was "salivating"

 at the potential to bring this case against the Company.        YOM

 attempted to reassure the Company's General Counsel by claiming

 that he did not tell the qui tam attorney too much at this time

 nor did he sign anything yet.     YOM continued, however, saying

 that the qui tam attorney told him that due to the amount of the

 PPP loan--approximately $5.7 million--the government would

 likely litigate this qui tam case directly, which would make the

 case much more expensive for the Company.       YOM also raised the

 potential of the government prosecuting individuals or the

 company for criminal offenses as well.

            d.   The General Counsel responded that the Company

 was not concerned about a qui tam suit because it believed YOM's
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 11 of 20 Page ID #:11




allegations were without merit.      But the Company's concern was

that it did not want YOM to call the press or law enforcement

because then authorities would have to get involved and it would

inevitably cause reputational harm to the company.         The General

 Counsel reiterated that the company did not find any merit in

 his allegations, and that the General Counsel nor any other

 person could find the evidence of wrongdoing that YOM vaguely

 asserted had happened at the Company.      YOM's response, similar

 to what I understand he had said previously, was that "only" he

 could detect the fraud and "only" he could tell the Company or

 the government how to find it.     If YOM did nothing, and he was

 paid to remain silent as he hinted, no one would ever discover

 the Company's purported fraud.     Later in the call, YOM

 demonstrated his seriousness to act if the Company did not agree

 to his demands, at one point stating, in effect, "I will follow

 through [with it].         so the money must be worthwhile."

            e.   The call then transitioned to YOM's desire for

 payment, including his request for twelve months of severance

 which he requested be paid via ADP payroll.       YOM indicated that

 he was still looking for a new job and stated that if someone

 from his next job contacted the Company and hears that YOM was

 terrible, he would be very upset.

            f.   YOM then made a personal request and asked if he

 could get some computer files back that had nothing to do with

 the PPP loan from the company.     He claimed that this had nothing

 to do with his demand and that he simply wanted the files for

 his next job.



                                    10
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 12 of 20 Page ID #:12




             g.   The General Counsel then stated that the

Company's officers had suggested that YOM write a letter

retracting his Notice to Report if the Company paid YOM his

demand.     YOM responded that it was a leap of faith, but he

agreed it was sensitive and had to be papered.        When asked, YOM

replied affirmatively that if the Company paid him (as opposed

to returning the PPP funds), YOM would not contact law

enforcement or the press.      The General Counsel then asked how

the Company should put `this" (e.g., the payment to YOM) on the

books so that it does not raise a red flag.        YOM stated that it

 would be best to make the severance payments over time.        The

General Counsel stated it was the extra $500,000 payment, on top

of and above the additional severance YOM was demanding, which

 was the issue and not the twelve months of severance.        YOM

suggested that the Company could break the $500,000 payment into

 quarters, for example, and explain it as additional severance.

             h.   In closing, the General Counsel intimated that

 the Company would accede to YOM's demands and requested that YOM

"back off" the deadline of January 22 in his Notice to Report.

 This would allow the Company more time to pull all this

 together.    YOM agreed.   YOM then stated that he had to receive a

"decent amount of severance" in order to `keep me from doing

 anything irrational."      YOM closed the call by reminding the

 General Counsel that the qui tam attorneys were eager to act.

      E.     YOM's January 21, 2021 Call with the General Counsel

      18.    Following the January 19, 2021 call, the Company's

 General Counsel continued to keep YOM under the impression that



                                    11
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 13 of 20 Page ID #:13




the Company would pay his demand.         The two had a follow-up call

on January 21, 2021.        The call was consensually recorded.

      19.    I have listened to the recording of the January 21,

2021 call.        Below is a brief summary of the call:

             a.      YOM stated that he was following up to confirm if

they were going for "option two," referring to paying YOM

$500,000, as opposed to "option one," which YOM had previously

said would require the Company to return its approximately $5.7

million in PPP funds.        YOM said he had never done anything like

this before, so he could still go with "option one."         YOM said

if the company went for "option one," he would be "lenient" in

 terms of severance, implying he would still demand some level of

 additional severance.       YOM then quickly dismissed "option one"

 as unlikely, saying that the company would probably not want to

 return the PPP funds.       He "doubt[ed]" that the Company would go

for that.     The General Counsel agreed and said the Company is

 looking at "option two," and figuring out how to "paper it."

 The General Counsel went on to state that he was trying to

 determine how to work the $500,000 payment so YOM will be

 silent.    YOM replied affirmatively that he understood.      The

 General Counsel further stated they would keep YOM on the

 Company's website for the time being.

             b.      The General Counsel reiterated that the Company

 had done nothing improper with its PPP loan.        He asked YOM why

 the Company should return money to which it was legally

 entitled.    YOM said he understood anal assured the General

 Counsel that if they did the "deal," referring to "option two"



                                     12
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 14 of 20 Page ID #:14




and the $500,000 payment, that it was in his interest that no

one else would file a qui tam suit or find out about this

alleged fraud as he claimed that his name was on emails and he

 had some "risk."    The General Counsel again stated the Company

did not care about a qui tam suit, as it believed it had done

 nothing wrong, but instead the Company was more concerned about

 reputational harm from any statement YOM could make to the press

or authorities.     YOM agreed and said he got it.

            c.    YOM then stated that after he received his

 payment, he would write a letter retracting his Notice to

 Report.   The General Counsel then suggested that he could give

 YOM a check for the $500,000 in exchange for YOM's affidavit

 recanting his allegations.     YOM then asked if his twelve months

 of severance would continue to be paid after he signed a

 recantation.    The General Counsel agreed.

            d.    The General Counsel then expressed his anxiety

 about the situation.    He stated that he has never done anything

 like this and that he was "not happy" to be in the middle of it.

 The General Counsel then again confirmed that YOM would recant

 his allegations in return for payment.      YOM again agreed but

 indicated that any recantation would have to come after he

 received the full $500,000, otherwise the Company could easily

 stop payments after he signed a recantation.       The General

 Counsel assured him they would not do that as the purpose of the

 $500,000 payment was to avoid publicity.       YOM replied

 affirmatively.     YOM indicated that if the deal goes through,

 that he would do nothing, stating to the effect of "I'm not



                                    13
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 15 of 20 Page ID #:15




going to do anything.        Trust me."    YOM further indicated his

desire to just get this done.

      F.     YOM's January 28, 2021 Call with the General Counsel

      20.     YOM and the General Counsel had another call on

 January 28, 2021.       The call was consensually recorded.

      21.    I have listened to the recording of the January 28,

2021 call.        Below is a brief summary of the call:

             a.      The General Counsel indicated that one of the the

Company officers wanted to pay YOM the $500,000 all at once to

 get this over with.        YOM raised the potential of a one-time

payment through a cashier's check or a wire.          YOM cautioned,

 however, that any wire should not come from a company account

 and instead one of the executive's personal accounts so as to

 not raise any flags.       YOM indicated that neither side wanted to

leave a trail.        He indicated that if it came from an executive's

 personal account, the executive could say the payment was for

 any reason, including, for example, a loan to YOM.

              b.     The discussion then turned to the recantation

 affidavit.        YOM stated that he could provide his Chase Bank

 information.        YOM said that after he received the $500,000, he

 would scan and email whatever documents the company prepared.

 The General Counsel, however, said that the company wanted a

 simultaneous in-person exchange of any payment and affidavit due

 to the lack of trust.        YOM tried to assuage his concerns, saying

"Trust me, if we do this, no one is ever going to hear from me.

 No one is going to get any information.         I am not going to do

 anything shady like that."



                                      14
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 16 of 20 Page ID #:16




              c.     YOM then stated that once they figure out the

$500,000 payment, they can work on this severance agreement but

 he wanted to get this payment out of the way by the following

Monday.       YOM further indicated that he would highly recommend

 that the $500,000 payment be kept separate from the severance he

 was separately negotiating, given the nature of it, and the

funds should come from a separate account so there was no audit

 trail that would raise questions.       The General Counsel then

 asked if they could wire the money to YOM's bank information in

 ADP.    YOM said "no," and that he would text his Chase bank

information to the General Counsel.

               d.   YOM then asked to look at what the Company wanted

 him to sign in terms of a recantation affidavit, as he

 understood the company's desire to protect themselves.

               e.   YOM concluded the call by again reiterating if

 the company paid him the $500,000, he would not do anything

"shady" so as to not jeopardize the twelve months of severance

 that he was also negotiating.      YOM said it would be quick and

 confidential and that he desired to get the $500,000 payment

 done by Monday.

        G.    E~rther Text Communications Between YOM and the
              Company's General Counsel

        22.    Following the call, YOM and the General Counsel had

 further communications through text messages.       The General

 Counsel forward me a text message YOM sent shortly after their

 January 28, 2021 call, as referenced in their conversation,

 which provided YOM's Chase bank wiring information.        The screen




                                    15
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 17 of 20 Page ID #:17




shot provided by YOM provided his Chase account number ending in

3905, YOM's name as "Ki Yom" and instructions for receiving

domestic and international wires.

      23.   On Sunday, January 31, 2021, the General Counsel

emailed YOM a draft recantation affidavit that the Company

prepared in return for the $500,000 payment.

      H.    YOM's February 1, 2021 Call with the General Counsel

      24.   On Monday, February 1, 2021, YOM and the General

Counsel had another call.      The call was consensually recorded.

 I have listened to the recording of the February 1, 2021 call.

      25.   During the call, the General Counsel and YOM discussed

 the affidavit.    The General Counsel indicated that the Company

 would pay the $500,000 that YOM demanded.      The General Counsel

 said, however, that the company preferred a cash payment so as

 to not leave a trail and to meet in person for the exchange.

 YOM balked at a cash payment and meeting in person.        After some

 back-and-forth, the General Counsel indicated the Company

 officers may allow for a cashier's check but the Company still

 wanted an in-person exchange.     He said the Company does not feel

 comfortable with anything less than an in-person exchange.         YOM

 refused to meet in person.     YOM indicated that it was `too risky

 for me."   YOM indicated there were two options: either a wire or

 an overnight cashier's check.     YOM then again reiterated that

 the Company had "nothing to worry about as long as they say what

 they are going to do."     YOM also mentioned the qui tam attorneys

 kept calling him.     He said they called him again today and "I'm

 not joking."     When the General Counsel again attempted an in-



                                    16
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 18 of 20 Page ID #:18




person meeting, indicating the deal would not go forward without

it, YOM refused saying "to be honest with you, I'm not that

stupid."

      I.     The Phone Number YOM Used to Call the General Counsel
             Returns to YOM

      26.    The General Counsel confirmed the cellphone number

that YOM called him on during each of the calls, ending in 2212,

 was YOM's cellphone number.

      27.    In addition, I reviewed a CLEAR query report for the

phone number ending in 2212.      The CLEAR report indicated that

the phone number ending in 2212 was a Verizon Wireless number

linked to YOM at an address on Plaza Del Amo in Torrance,

 California.

      J.     The Company's Interstate Nexus

      28.    During my investigation, I learned that the Company is

 involved in interstate commerce in multiple ways through the

 Company and its parent company ("Parent Company"), including,

 but not limited to:

             a.   Parent Company employs approximately 6 full and

 part-time employees who reside in the Commonwealth of

 Massachusetts, including its VP of Engineering;

             b.   Parent Company employs one administrative staff

 member who resides and works in Arizona approximately half of

 the year;

             c.   Out of the approximately 1,000 vendors that

 Parent Company uses for supplies, equipment, and other services,

 approximately 250 are based in states other than California;




                                    17
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 19 of 20 Page ID #:19




            d.   Parent Company utilizes Google services for

certain IT functions and it is my understanding that Parent

Company data travels to and is stored outside the state of

California during routine use of these services;

            e.   Parent Company utilizes Amazon Web Services,

based in Washington, for data storage and it is my understanding

that Parent Company data travels to and is stored outside the

state of California during routine use of these services;

            f.   Parent Company's principal lender and banker is a

subsidiary of Zions Bancorporation, based in Utah;

            g.   Parent Company utilizes ADP, a New Jersey-based

company, for payroll services;

            h.   Parent Company utilizes CareCloud, a Florida-

based company, to provide electronic health record services to

its managed physician practices; and

            i.   Parent Company provides management services to a

physician practice that treats patients who reside outside of

 California.

      29.   In addition, YOM emailed his Notice to Report to the

 Company through his Gmail address.      Based on my training and

 experience and involvement in prior investigations, I know that

 Gmail's servers are located outside California.       Therefore,

 YOM's email had to travel across state lines to reach the

 Company.   In addition, YOM sent text messages to the Company's

 General Counsel using a cellphone, an interstate communication

 device.
Case 2:21-mj-00571-DUTY Document 1 Filed 02/02/21 Page 20 of 20 Page ID #:20




                            VII. CONCLUSION

      30.   Based on my training and experience, and the foregoing

facts, there is probable cause to believe that YOM has committed

a violation of 18 U.S.C. § 1951: Extortion or Attempted

Extortion by Nonviolent Threat.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 2nd day of
February, 2021.




THE HONORABLE JOHN E. MCDERMOTT
UNITED STATES MAGISTRATE JUDGE




                                   19
